Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 10/07/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 10 is rejected under 35 U.S.C. 101 as being directed to non-statutory subjected matter.  The examiner has reviewed the claim 10 content but notes that nowhere in the specification is the “computer readable storage medium” defined to preclude the inclusion of transitory subject matter. "The broadest reasonable interpretation of a claim drawn to a computer readable medium (CRM) typically covers forms of non-transitory tangible media and transitory propagating signal per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  when the broadest reasonable interpretation of a claims covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter"(emphasis added).  That is, when a specification is silent about a claimed "computer readable medium (CRM)", given the broadest reasonable interpretation, we should treat that as covers both non-transitory tangible media and transitory media (e.g., signal per se), and the claimed CRM should be rejected under 35 USC 101.  In this case, the instant specification is silent about the claimed “computer readable medium" defined to preclude the inclusion of transitory subject matter.  Given the broadest reasonable interpretation, " computer readable storage medium” covers transitory medium such as transmission medium or carrier, thus, claim 10 is rejected under 35 USC 101. Examiner submits inclusion of term non-transitory can alleviate this issue.
ALLOWABLE SUBJECT MATTER
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 9-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by HABIBIAN et al. (U.S. Publication 2020/0051254)
As to claims 1 & 9-10, HABIBIAN discloses a motion analysis system analyzing a prescribed motion performed by a person using a prescribed tool, the motion analysis system comprising: 
a predictive model storage unit (See Storage Units, Figs. 1-2 & Corresponding Disclosure) configured to, with a prescribed portion of the person or a prescribed portion of the tool in the motion being taken as a measurement portion, store a predictive model generated by learning based on learning data including an image frame of a motion video, in which the person is performing the motion, and an inter-frame differential frame indicating a difference in pixel values between frames of each pixel of the image frame and an adjacent frame, which is adjacent to the image frame, in the motion video (via 802-804, Fig. 8 & [0086-0089] discloses an object motion model configured to model the motion of an object in order to estimate the position of an object in a frame); an inter-frame difference calculating unit (See Processing Units, Figs. 1-2 & Corresponding Disclosure) configured to generate an inter-frame differential frame of a given analysis object video (See [0094] wherein velocity and acceleration may be determined by changes in frames over time (e.g. inter-frame differential)); and a prediction processing unit configured to predict, using the predictive model, a position of the measurement portion in an image frame of the analysis object video on the basis of the image frame of the analysis object video and the inter-frame differential frame of the analysis object video (824, Fig. 8 & [0092-0093] discloses 802 may determine an expected position 821, Fig. 8…See [0092] wherein 821 expected position is based on the position of the bounding boxes…See [0092] & Fig. 8).
As to claim 2, HABIBIAN discloses everything as disclosed in claim 1. In addition, HABIBIAN discloses wherein the image frame included in the learning data is an image frame in a time range during which the measurement portion in the motion is moving. (via 802-804, Fig. 8 & [0086-0089] discloses an object motion model configured to model the motion of an object in order to estimate the position of an object in a frame)
As to claim 3, HABIBIAN discloses everything as disclosed in claim 1. In addition, HABIBIAN discloses a specific time-point position calculating unit configured to calculate a position of the measurement portion at a specific time point at which the measurement portion satisfies a prescribed condition in the motion. (824, Fig. 8 & [0092-0093] discloses 802 may determine an expected position 821, Fig. 8…See [0092] wherein 821 expected position is based on the position of the bounding boxes…See [0092] & Fig. 8)(Examiner submits “at which the measurement portion satisfies a prescribed condition in the motion” could be broadly viewed broadly as minimum motion of any kind occurring).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HABIBIAN et al. (U.S. Publication 2020/0051254) in view of KIYOTA et al. (U.S. Publication 2019/0360177)
As to claim 8, HABIBIAN discloses everything as disclosed in claim 1 but is silent to a display processing unit configured to display, on a screen, a trajectory line that is a line tracing a trajectory of the measurement portion in the analysis object video and a marker that indicates, in a prescribed shape and color, a position on the trajectory line at which the measurement portion has been identified.
However, KIYOTA’s [0274-0275 & 0280] & Fig. 21 discloses a display processing unit configured to display, on a screen, a trajectory line that is a line tracing a trajectory of the measurement portion in the analysis object video and a marker that indicates, in a prescribed shape and color, a position on the trajectory line at which the measurement portion has been identified.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify HABIBIAN’s disclosure to include the above limitations in order to monitor and soon optimize human object workflow. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661